******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      NEIGHBORHOOD ASSN., INC. v. LIMBERGER—DISSENT

  ROGERS, C. J., with whom ZARELLA, J., joins, dis-
senting. I respectfully dissent from the majority opinion
because I believe that a standard foreclosure policy may
be adopted as an internal business operating procedure
and need not be adopted as a rule. In reading its deci-
sion, I believe the majority ignores both the statutory
definition of a rule and improperly expands the scope
of the protections set forth in the standard foreclosure
policy provision, General Statutes (Rev. to 2011) § 47-
258 (m) (3),1 which is part of Connecticut’s Common
Interest Ownership Act (act), General Statutes § 47-200
et seq.
   The text of § 47-258 (m) (3) addressing the com-
mencement of a foreclosure action, like the one in the
present case brought by the plaintiff, The Neighborhood
Association, Inc., against the defendant Jill M. Lim-
berger,2 the owner of a condominium unit in The Neigh-
borhood, a common interest community, is silent as to
whether the foreclosure policy must have been adopted
pursuant to the rule requirements contained in the act.
Instead, § 47-258 (m) (3) simply provides that the execu-
tive board of a unit owner’s association (association),
such as the plaintiff, must either vote to commence a
foreclosure action specifically against a unit or have
adopted a standard policy that provides for foreclosure
against that unit. Therefore, we must look to other
sections of the statutory scheme for guidance.
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered.’’ (Internal quotation
marks omitted.) Joseph General Contracting, Inc. v.
Couto, 317 Conn. 565, 586, 119 A.3d 570 (2015). ‘‘It is a
basic tenet of statutory construction that the legislature
[does] not intend to enact meaningless provisions. . . .
Because [e]very word and phrase [of a statute] is pre-
sumed to have meaning . . . [a statute] must be con-
strued, if possible, such that no clause, sentence or
word shall be superfluous, void or insignificant.’’ (Inter-
nal quotation marks omitted.) Lopa v. Brinker Interna-
tional, Inc., 296 Conn. 426, 433, 994 A.2d 1265 (2010).
  I begin with the statutory definition to determine
whether the standard foreclosure policy needs to be
adopted as a rule. General Statutes § 47-202 (31) pro-
vides: ‘‘ ‘Rule’ means a policy, guideline, restriction, pro-
cedure or regulation of an association, however
denominated, which is adopted by an association pursu-
ant to section 47-261b which is not set forth in the
declaration or bylaws and which governs the conduct
of persons or the use or appearance of property.’’ More
precisely, a rule ‘‘means a policy . . . which is not set
forth in the declaration or bylaws . . . .’’ General Stat-
utes § 47-202 (31). It is undisputed that in the present
case, The Declaration of The Neighborhood (declara-
tion) does give the unit owners notice of the plaintiff’s
right to foreclose.3 In fact, the language of the declara-
tion closely tracks the language of § 47-258, which
details an association’s statutory lien and methods of
enforcement. See generally General Statutes (Rev. to
2011) § 47-258 (a), (d) and (j).4 Because the right of the
plaintiff to foreclose is set forth in § 19.4 (g) of the
declaration, it is clear to me that this policy falls outside
the definition of a rule.5
   While I believe that the text of the definition is dispos-
itive, I note that the majority concedes that the defini-
tion of a ‘‘rule’’ set forth in § 47-202 (31) cannot be
construed so broadly that it applies to any policy or
procedure of the association that applies to any person,
because such a construction would read out General
Statutes § 47-261b (g), which provides that ‘‘[a]n associ-
ation’s internal business operating procedures need not
be adopted as rules.’’6 Through its examination of extra-
textual sources, the majority draws the ‘‘limiting princi-
ple’’ that business operating procedures cannot be
‘‘policies that impact unit owners’ rights and obliga-
tions, directly or indirectly.’’ A review of § 47-261b, the
rule-making provision, however, provides more reason-
able limiting parameters.7 Subsections (c) through (f)
of § 47-261b detail the matters that an association may
address in a rule. See General Statutes § 47-261b (c)
(construction and design criteria and aesthetic stan-
dards, procedures for enforcement and procedures for
association’s failure to act within reasonable time on
construction application); General Statutes § 47-261b
(d) (time, place, size, number and manner of flag dis-
plays); General Statutes § 47-261b (e) (time, place and
manner of peaceful assemblies on common elements);
General Statutes § 47-261b (f) (use of or behavior in
residential units). In my view, the provisions of § 47-
261b (c) through (f) support the conclusion that the
core legislative intent of the rule-making provisions was
to ensure that unit owners would have notice of and
an opportunity to weigh in on a proposed rule that
would affect rights that are traditionally associated with
private home ownership or constitutionally protected
speech rights.8
  An association’s standard foreclosure policy is
removed from such concerns. An ordinary homeowner
does not have a property or constitutional right to notice
and comment regarding the specific foreclosure proce-
dures that will apply to the foreclosure of his or her
home. Rather, homeowners are aware that if they have
a mortgage, the mortgagee can foreclose and they must
only receive notice of foreclosure for the action to pro-
ceed. See, e.g., General Statutes § 49-24b (a) (‘‘a mort-
gagee who desires to foreclose upon a mortgage
encumbering residential real property of a mortgagor
shall give notice to the mortgagor by registered or certi-
fied mail, postage prepaid, at the address of the residen-
tial real property that is secured by such mortgage, in
accordance with the relevant notice provisions of this
chapter’’). Similarly, unit owners are deemed to be on
notice of the association’s lien and therefore its ability
to foreclose, even without all the details that a standard
foreclosure policy could provide. See General Statutes
(Rev. to 2011) § 47-258 (d) (‘‘Recording of the declara-
tion constitutes record notice and perfection of the
lien. No further recordation of any claim of lien for
assessment under this section is required.’’); General
Statutes (Rev. to 2011) § 47-258 (j) (‘‘[t]he association’s
lien may be foreclosed in like manner as a mortgage
on real property’’).
   In other words, there is nothing in the language of
the statute regarding rules that suggest that if a standard
foreclosure policy meets the protections afforded in
the statute that its adoption requires notice and com-
ment. See, e.g., Rene Dry Wall Co. v. Strawberry Hill
Associates, 182 Conn. 568, 573, 438 A.2d 774 (1980)
(stating that despite fact that mechanic’s lien legislation
is remedial in nature, which counseled ‘‘generous con-
struction’’ in favor of lien, it did not permit court to
extend mechanic’s lien beyond that authorized by stat-
ute). It is undisputed that both policies here do meet
those baseline protections.
  Finally, other language in the statutory scheme also
supports the conclusion that a standard foreclosure
policy need not be adopted as a rule. Section 47-258
(m) (3) authorizes the board to vote on a unit-by-unit
basis on foreclosure, in which case the unit owners
would not receive rule-like notice and comment. Thus,
the legislature clearly did not intend that notice and
ability to comment were necessary in a foreclosure sit-
uation.
  For all the foregoing reasons, I am not persuaded by
the majority’s analysis and would hold that a standard
foreclosure policy is an internal business operating pro-
cedure and therefore not subject to the act’s rule-mak-
ing provisions.
      I respectfully dissent.
  1
    General Statutes (Rev. to 2011) § 47-258 (m) provides: ‘‘An association
may not commence an action to foreclose a lien on a unit under this section
unless: (1) The unit owner, at the time the action is commenced, owes a
sum equal to at least two months of common expense assessments based
on the periodic budget last adopted by the association pursuant to subsection
(a) of section 47-257; (2) the association has made a demand for payment
in a record; and (3) the executive board has either voted to commence a
foreclosure action specifically against that unit or has adopted a standard
policy that provides for foreclosure against that unit.’’ (Emphasis added.)
   Section 47-258 has been amended since the time of the events relevant
to this action. See Public Acts 2013, No. 13-156, § 1. Subsequent references
herein to § 47-258 are to the 2011 revision.
   2
     See footnote 2 of the majority opinion for a listing of other defendants
in this action who are not parties to this appeal.
   3
     Section 19.4 of the declaration provides in relevant part: ‘‘(a) The [a]ssoci-
ation has a statutory lien on a [u]nit for any assessment levied against that
[u]nit or fines imposed against its [u]nit [o]wner from the time the assessment
or fine becomes delinquent. . . .
   ‘‘(c) Recording of this [d]eclaration constitutes record notice and perfec-
tion of the lien. No further recordation of any claim of lien for assessment
under this [s]ection is required. . . .
   ‘‘(g) The [a]ssociation’s lien may be foreclosed in like manner as a mort-
gage on real property. . . .’’
   4
     General Statutes (Rev. to 2011) § 47-258 provides in relevant part: ‘‘(a)
The association has a statutory lien on a unit for any assessment attributable
to that unit or fines imposed against its unit owner. . . .
   ‘‘(d) Recording of the declaration constitutes record notice and perfection
of the lien. No further recordation of any claim of lien for assessment under
this section is required. . . .
   ‘‘(j) The association’s lien may be foreclosed in like manner as a mortgage
on real property. . . .’’
   5
     By way of example, the majority argues that under my analysis, if one
of the rule-making provisions was incorporated into the declaration, notice
and comment would then not be required. It is clear to me, however, that
if an association were to make such a claim, it would be obvious that it
was trying to wrongfully circumvent the rule-making section, which requires
notice and comment for that subject matter. See footnote 7 of this opinion.
In contrast, there is no foreclosure provision language that requires notice
and comment.
   6
     In further support of its conclusion that a standard policy for foreclosure
must be adopted as a rule, the majority quotes the prefatory note of the
Uniform Common Interest Ownership Act of 2008 (uniform act), on which
our act was modeled, which provides that it ‘‘proposes new and considerable
restrictions on the foreclosure process as it applies to common interest
communities.’’ Unif. Common Interest Ownership Act of 2008, prefatory
note, 7 U.L.A. (Pt. 1B) 225 (2009). Nothing in this prefatory note, however,
compels the conclusion that the legislature intended that standard foreclo-
sure policies must be adopted as rules. I agree that, together, all of the
procedures, criteria, and specific restrictions adopted in the act help protect
unit owners facing foreclosure. For instance, an association cannot bring
a foreclosure action unless the owner owes at least two months of fees
and the association has made a demand for payment. Nevertheless, the
comments of the uniform act placing similar restraints on foreclosure recog-
nize that these special procedures ‘‘[t]aken together’’ would ‘‘respond in a
concise but responsible way to the widespread reports of abuses in this
field.’’ (Emphasis added.) Id., § 3-116, comment (7), p. 380.
   7
     General Statutes § 47-261b provides: ‘‘(a) At least ten days before adopt-
ing, amending or repealing any rule, the executive board shall give all unit
owners notice of: (1) The executive board’s intention to adopt, amend or
repeal a rule and shall include with such notice the text of the proposed
rule or amendment, or the text of the rule proposed to be repealed; and
(2) the date on which the executive board will act on the proposed rule,
amendment or repeal after considering comments from unit owners.
   ‘‘(b) Following adoption, amendment or repeal of a rule, the association
shall give all unit owners notice of its action and include with such notice
a copy of any new or amended rule.
   ‘‘(c) Subject to the provisions of the declaration, an association may adopt
rules to establish and enforce construction and design criteria and aesthetic
standards. If an association adopts such rules, the association shall adopt
procedures for enforcement of those rules and for approval of construction
applications, including a reasonable time within which the association must
act after an application is submitted and the consequences of its failure to act.
   ‘‘(d) A rule regulating display of the flag of the United States must be
consistent with federal law. In addition, the association may not prohibit
display, on a unit or on a limited common element adjoining a unit, of the
flag of this state, or signs regarding candidates for public or association
office or ballot questions, but the association may adopt rules governing
the time, place, size, number and manner of those displays.
   ‘‘(e) Unit owners may peacefully assemble on the common elements to
consider matters related to the common interest community, but the associa-
tion may adopt rules governing the time, place and manner of those
assemblies.
   ‘‘(f) An association may adopt rules that affect the use of or behavior in
units that may be used for residential purposes, only to:
   ‘‘(1) Implement a provision of the declaration;
   ‘‘(2) Regulate any behavior in or occupancy of a unit which violates the
declaration or adversely affects the use and enjoyment of other units or the
common elements by other unit owners; or
   ‘‘(3) Restrict the leasing of residential units to the extent those rules
are reasonably designed to meet underwriting requirements of institutional
lenders that regularly make loans secured by first mortgages on units in
common interest communities or regularly purchase those mortgages, pro-
vided no such restriction shall be enforceable unless notice thereof is
recorded on the land records of each town in which any part of the common
interest community is located. Such notice shall be indexed by the town
clerk in the grantor index of such land records in the name of the association.
   ‘‘(g) An association’s internal business operating procedures need not be
adopted as rules.
   ‘‘(h) Each rule of the association must be reasonable.’’
   8
     The majority appears to conclude that § 47-261b sheds no light on what
is a rule as the majority fails to conduct the previously discussed analysis
using § 47-261b. See Hartford/Windsor Healthcare Properties, LLC v. Hart-
ford, 298 Conn. 191, 198, 3 A.3d 56 (2010) (‘‘[i]n determining the meaning
of a statute . . . we look not only at the provision at issue, but also to the
broader statutory scheme to ensure the coherency of our construction’’
[internal quotation marks omitted]). I would conclude, however, that the
legislature intended that any policies or procedures that relate to the matters
described in subsections (c) through (f) of § 47-261b must be adopted by
rule. Indeed, the majority does not contend otherwise. Thus, by negative
implication, the statute sheds light on the legislative intent regarding the
types of policies and procedures that need not be adopted as a rule. See
General Statutes § 47-261b (g). Contrary to what the majority suggests, this
look to the broader statutory scheme provides a limiting principle to the
literal interpretation of a ‘‘rule,’’ which is far less broad than those the
majority proposes.